     Case 2:19-cv-01751-JAM-KJN Document 57 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TEVIN LEE HARRIS,                                   No. 2:19-cv-1751 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    R. VALENCIA, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. Plaintiff requests that the court appoint counsel. District courts lack authority to require

19   counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States Dist.

20   Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an attorney

21   to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

22   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

23   When determining whether “exceptional circumstances” exist, the court must consider plaintiff’s

24   likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro

25   se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970

26   (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel). The

27   burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

28   ////
                                                         1
     Case 2:19-cv-01751-JAM-KJN Document 57 Filed 04/09/21 Page 2 of 2


 1   common to most prisoners, such as lack of legal education and limited law library access, do not

 2   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

 3             Having considered the factors under Palmer, the court finds that plaintiff has failed to

 4   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 5   counsel at this time.

 6             The undersigned observes that this action is set for a settlement conference before

 7   Magistrate Judge Claire on May 13, 2021. (ECF No. 55.) Good cause appearing, the stay in this

 8   action is continued to May 13, 2021. Defendants are reminded of their continued obligation to

 9   provide plaintiff’s relevant medical and mental health records to Magistrate Judge Claire for in

10   camera review at the time they submit their confidential settlement conference statement. (See

11   ECF No. 37.)

12             Accordingly, IT IS HEREBY ORDERED that:

13             1.   Plaintiff’s motion for the appointment of counsel (ECF No. 53) is denied without

14                  prejudice;

15             2. The stay in this action is continued to May 13, 2021;

16             3. Defendants shall provide plaintiff’s relevant medical and mental health records to

17                  Magistrate Judge Claire for in camera review at the time they submit their confidential

18                  settlement conference statement.

19   Dated: April 8, 2021

20
21

22   harr1751.31

23

24

25

26
27

28
                                                          2
